Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller 4269374.
Referring to figures 7, 8, Miller discloses a convertible vehicle/aircraft comprising lift structures 60, 156 and control surfaces 102, 150, 152, 154, 156; said control surface being located adjacent a hub of propeller assembly 64.  The propeller assembly further comprises a housing 220 and blades 222; and is arranged such that a pocket is formed to receive the blades when converting from an expanded position to a folded position, as in the claimed invention, see para. 25.
	Segments of Miller’s spec that more directly read on the applicant’s invention are recreated below for clarity and applicant’s convenience:

(5) The apparatus of the invention includes wings 60, FIGS. 4, 7 and 8, a tail assembly 62, FIGS. 2-4 and 7-9, and a propeller assembly 64, FIGS. 3, 4 and 7-9. The wing, tail and propeller assemblies are movable between retractable positions in the road vehicle form and extended positions for the flying form, the wing assemblies being folded into the side compartments 32 and the tail assembly 62 and propeller assembly 64 being compacted into the rear portion of the apparatus in the road vehicle form. 

The wheels 14 are also movable between extended and retracted positions, such wheels being disposed in the side compartments 32 in their extended position when the wings are in flying position but are 

(13) The tail assembly 62 comprises a pair of side vertical stabilizers 150, FIGS. 2-4, 8 and 9, connected together at the top thereof by an integral horizontal stabilizer 152, also seen in FIG. 7. Stabilizer 152 has the conventional elevators 154. Horizontal stabilizer 152 has side extensions 156 secured thereto by hinge means 158 of a structure providing outward and inward folding of such side extensions and also in the outward folded position holding them firmly latched in the extended relation. Vertical stabilizers 150 have the usual rudders 160 controlled in a conventional manner such as by fluid operated cylinders 162, FIG. 9. Likewise, elevator 154 may be suitably controlled by a fluid operated cylinder 164. FIG. 7.

(24) The tail assembly 62 can then be moved inwardly, the hinged stabilizers 156 first being folded inwardly on top of the horizontal stabilizer 152. In the inward movement of the tail assembly, the vertical stabilizers pass into the compartments 32 on the outside of wing sections 60a, FIG. 10 as stated hereinbefore, the inward movement of the tail assembly, by reason of the angled rod support 168 and horizontal rod support 178, causes it to shift to a lower plane.

(25) The propeller assembly 64 is lowered to a rest position on the frame and the segment 206 pivoted upwardly and latched at 204. In such upward folded position, the wall segment 206 forms a pocket to receive the propeller portion therein and as stated hereinbefore also comprises the rear bumper of the road vehicle. Wall 180 is installed in place. Clearance lights 140 of the wings in the folded position of the latter form the tail lights for the vehicle. Exhaust means 240, FIG. 6, extend rearwardly in a conventional manner.

Claim Objections
Claims 7-13 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims 7-13 have not been further treated on the merits.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644